UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1692



GARY L. SKEENS, SR.,

                Petitioner,

          v.


DIRECTOR,   OFFICE   OF  WORKERS’   COMPENSATION   PROGRAMS;
MOUNTAINEER COAL DEVELOPMENT COMPANY/MARROWBONE DEVELOPMENT;
WEST VIRGINIA COAL WORKERS’ PNEUMOCONIOSIS FUND,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-659-BLA)


Submitted:   September 11, 2008         Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary L. Skeens, Sr., Petitioner Pro Se.    Allen Howard Feldman,
Patricia May Nece, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C.; Christopher Michael Hunter, Douglas Allan Smoot, Kathy Lynn
Snyder, JACKSON & KELLY, PLLC, Charleston, West Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary L. Skeens, Sr., seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).    Our review of the record discloses that the Board’s

decision   is   based   upon   substantial   evidence   and   is   without

reversible error. Accordingly, we deny the petition for review for

the reasons stated by the Board.     Skeens v. Director, OWCP, No. 07-

659-BLA (B.R.B. Apr. 29, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                        PETITION DENIED




                                    2